Citation Nr: 0527571	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  97-28 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1950 
to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied service connection for 
the cause of the veteran's death and entitlement to Chapter 
35 Dependents' Educational Assistance.  A Notice of 
Disagreement was received in October 1996.  A Statement of 
the Case was issued in August 1997.  A timely appeal was 
received in September 1997.  In February 1999, the Board 
remanded the claims to the RO for further development.  The 
RO issued a Supplemental Statement of the Case in April 2004.  
The case has been returned to the Board for final 
consideration.

The Board notes that, in addition to remanding the claims on 
appeal for further development in February 1999, it also 
referred claims for entitlement to accrued benefits and 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318 to the RO for initial development and adjudication.  
Although the RO included the claim for benefits under § 1318 
in a January 2005 supplemental statement of the case, the 
formal steps by which this issue may be perfected for appeal 
to the Board were not accomplished.  More specifically, a 
rating decision was not prepared, followed by a timely notice 
of disagreement and after a statement of the case was issued, 
receipt of a timely substantive appeal.  Therefore, the Board 
has not acquired jurisdiction over this matter, and it is 
again referred to the RO to provide the appellant VCAA-
compliant notice of the information and evidence necessary to 
substantiate her claim for benefits under 38 U.S.C.A. § 1318, 
including the hypothetically entitlement theory as permitted 
by Rodriguez v. Nicholson, No. 03 1276 (U.S. Vet. App. August 
5, 2005).  The notice should include the instruction that she 
should submit to VA copies of any evidence relevant to this 
claim that she has in her possession.  See 38 C.F.R. 
§ 3.159(b) (2004).  After giving the appellant a reasonable 
time to respond and submit any additional  evidence, the RO 
should prepare a rating decision that addresses the 
appellant's section 1318 DIC claim under all theories of 
entitlement applicable, and if the decision is adverse to the 
appellant, the RO should provide her with notice of her 
appellate rights.  The matter should be returned to the Board 
only if the appellant submits a timely notice of 
disagreement, and after a statement of the case is issued, a 
timely substantive appeal.  

As for the claim for accrued benefits, the RO denied that 
claim in a January 25, 2005 rating decision, and informed the 
appellant of this decision in a letter dated January 26, 
2005.  The Board advises the appellant that if she desires to 
appeal that denial, she must file her notice of disagreement 
on or before January 25, 2006.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1994 of a massive 
pulmonary embolism, status post radical retropubic 
prostatectomy.

2.  The veteran's service-connected depressive disorder was 
not the primary or a contributory cause of his death.

3.  The veteran's cause of death is not related to his 
military service.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2004).

2.  The basic criteria for entitlement to Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code are not met.  38 U.S.C.A. §§ 3500 and 3501 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.807 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2004).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the 
appellant in April 2004, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the appellant has the right to VCAA 
content complying notice and proper subsequent VA process.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The appellant's claims were filed in February 1995, 
before the enactment of the VCAA.  In February 1999, the 
Board remanded the appellant's claims to the RO for further 
development.  In April 2004, the RO notified the appellant by 
letter of the first, second and third elements required by 
the Pelegrini II Court as stated above.  By means of the 
various ratings, statement of the case and supplemental 
statements of the case, the appellant was advised of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims.  She also was provided the text of the relevant 
regulation implementing the VCAA and told it was her 
responsibility to support the claims with appropriate 
evidence.  Thus, the Board considers the VCAA notice 
requirements met, and any error as to the timing of the 
notice to be harmless.

Although the VCAA notice letter provided to the appellant 
does not specifically contain the fourth element (i.e., tell 
the claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, read as a whole, give notice to the appellant of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claims, and possibly 
leading to such information and evidence.  VA has, therefore, 
complied with the VCAA notice requirements.   

With respect to VA's duty to assist, the RO obtained the 
veteran's terminal hospital records as instructed by the 
Board's February 1999 remand.  The RO sought the veteran's 
private psychiatric treatment records from the appellant by 
letters sent in March 1999 and December 2003 in compliance 
with the Board's February 1999 remand.  In April 1999, the 
appellant indicated that she does not have these records, and 
stated that both physicians have since died and such records 
are not available.  The appellant was notified in the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decision.  She has not identified 
any additional evidence relevant to her claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the claimant has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
appellant's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The veteran is deceased, and therefore no VA examination was 
provided.  A medical opinion in connection with this service 
connection claim was also not obtained.  However, an opinion 
is not needed because there is no competent evidence that the 
veteran's service-connected psychiatric disorder was either 
the principle or a contributing cause of his death, or that 
the cause of the veteran's death is related to his military 
service.  See 38 C.F.R. § 3.159(c)(4)(i)(C) (2004).

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of her claims.  

II.  Analysis

Service Connection for the Cause of the Veteran's Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2004); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2004).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2004).

The veteran died on August [redacted], 1994.  His death certificate 
lists the cause of death as massive pulmonary embolism status 
post radical retropubic prostatectomy.  At the time of his 
death, the veteran's only service-connected disability was 
depressive disorder, evaluated as 50 percent disabling.  The 
appellant claims that the veteran's service-connected 
depressive disorder either caused or contributed to his 
death.  

The medical evidence of records consists of a letter from the 
veteran's private treating psychiatrist dated in June 1994; 
the terminal treatment records from the VA Medical Center 
(VAMC) in San Juan, Puerto Rico; and the autopsy report from 
the VAMC.  The Board has considered all of this evidence, the 
appellant's statements, and her representative's arguments, 
and finds that the preponderance of the evidence is against 
the appellant's claim.

The terminal treatment records from the VAMC reveal that the 
veteran was diagnosed to have adenocarcinoma of the prostate, 
and was admitted to the VAMC for a radical retropubic 
prostatectomy on August 10, 1994.  The treatment records 
indicate that the veteran was depressed due to his cancer, 
and anxious and fearful about the surgery.  The veteran 
underwent surgery on August 11, 1994.  Thereafter the 
treatment records show that he was doing well.  On the fourth 
postoperative day, August [redacted], 1994 at 12:26 a.m., the veteran 
got up from his bed, suffered respiratory difficulty and fell 
on the floor hitting his head against it.  He was returned to 
the bed.  The clinical picture was reported as compatible 
with acute pulmonary embolism.  He had wet skin and was pale 
and cold to touch with labored respirations.  CPR was given 
for 40 minutes but the veteran failed to respond.  He was 
declared dead at 1:00 a.m.  

An autopsy was performed later that morning.  The final 
diagnosis of the cause of death was massive pulmonary 
thromboembolism.  A thromboembolus of approximately 5 cm in 
length was found located in the right pulmonary artery.  In 
the heart was found a large thromboembolus inside the right 
ventricular chamber of 14 cm by 1 cm in main dimension.  The 
pathologist conducting the autopsy commented that the 
occlusions of pulmonary artery by blood clots are almost 
always embolic in origin and, in 95 percent of the cases, the 
usual source are the deep veins of the lower legs such as the 
popliteal, femoral and ileac veins.  Thrombi can also 
originate from less common sites such as superficial leg 
veins, pelvic and periprostatic venous plexi.  In the 
veteran's case, the pathologist determined that it was a 
phlebothrombosis from the veteran's left leg. 

The pathologist continues in his report to explain that 
pulmonary embolism is a well-known complication in the post-
operative period.  Prolonged immobilization, cardiac disease, 
venous disease of the lower extremities, carcinoma and recent 
pelvic or lower abdominal surgery are the best well defined 
predisposing factors for thromboembolism.  Pulmonary embolism 
is one of the few causes of virtually instantaneous death 
resulting mostly from the sudden blockage of the blood flow 
through the lungs.  Five out of one thousand adult deaths are 
the result of postoperative pulmonary thromboembolism in the 
United States.  The clinical signs of acute pulmonary 
thromboembolism may be nonspecific and vary widely ranging 
from subtle signs and symptoms to hypotension, tachycardia 
and sudden death as in the case of this veteran.  

None of this medical evidence establishes any causal 
connection between the veteran's service-connected depressive 
disorder and the cause of the veteran's death (i.e., massive 
pulmonary thromboembolism).  The veteran clearly had most of 
the risk factors due to his surgery - for example, prolonged 
immobilization, carcinoma and recent pelvic or lower 
abdominal surgery.  In addition, the pathologist found on 
autopsy that the veteran had cardiomegaly and left 
ventricular hypertrophy suggestive of hypertensive heart 
disease, which he also listed as a risk factor.  Psychiatric 
disorders, such as depressive disorder, were not listed as a 
risk factor for an acute pulmonary thromboembolism.  Neither 
was treatment for such disorders.  The medical evidence, 
therefore, clearly shows that the veteran's service-connected 
depressive disorder was not the primary nor was it a 
contributing cause of his death.

The Board must also consider whether the veteran can be 
directly service connected for the cause of his death.  The 
pulmonary embolism was an acute condition (versus chronic) 
and, therefore, not a disability for purposes of establishing 
service connection.  The pulmonary embolism, however, was 
directly related to the adenocarcinoma of the prostate, for 
which the veteran underwent surgery.  The Board will, 
therefore, consider whether the veteran's prostate cancer can 
be service connected.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A review of the service medical records does not reveal any 
complaints of or treatment for any prostate condition.  
Nothing is noted on either his induction or separation 
examinations of any genitourinary problems.  A review of the 
record also does not reveal any treatment within a year of 
the veteran's separation from service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
finding that the veteran's prostate cancer was related to his 
military service.  There is no record of complaints or 
treatment in service or within one year after service.  The 
veteran was not diagnosed with prostate cancer until 1994, 
approximately 42 years after he separated from service.  
Without any additional evidence, there is nothing upon which 
to conclude that the veteran's prostate cancer is related to 
his military service.

For the foregoing reasons, the appellant's appeal is denied.

Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran was discharged from service under conditions other 
than dishonorable or died in service and one of the following 
conditions is met:  (1) the veteran has a permanent total 
service-connected disability; or (2) the veteran has a 
permanent total service-connected disability that was in 
existence at the date of the veteran's death; or (3) the 
veteran died as a result of a service-connected disability; 
or (4) if a serviceperson, he/she is on active duty as a 
member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500 and 3501 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.807 (2004).  

As discussed above, the veteran died approximately 42 years 
after service due to a nonservice-connected disability.  
Since service connection has not been established for the 
cause of the veteran's death, it follows that the appellant 
is not entitled to the Dependents' Educational Assistance on 
this basis.  At the time of the veteran's death, he was not 
in receipt of a total and permanent disability evaluation due 
to a service-connected disability.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code is denied.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


